221 F.2d 799
John A. TRUMAN, Petitioner,v.Honorable Judge McCARREY, Jr., United States District Judge,and The United States Attorney, Anchorage, Alaska,Respondents.
Misc. No. 437.
United States Court of Appeals Ninth Circuit.
April 25, 1955.

John A. Truman, petitioner in pro. per.
William T. Plummer, U.S. Atty., Anchorage, Alaska, for respondents.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Applicant seeks permission to file the above application in forma pauperis to compel respondent judge and United States Attorney to act upon applicant's motion made pursuant to 28 U.S.C. § 2255 .  Respondent judge denied the motion on March 25, 1955.


2
The cause having become moot, permission to file forma pauperis is denied.